Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13 and 18 are directed to an apparatus and a method, comprising: an optical scanner disposed at an optically substantially conjugate position with a first site of a subject’s eye; an interference optical system configured to split light from a light source into reference light and measurement light, to project the measurement light onto the subject’s eye via the optical scanner, and to detect interference light between returning light of the measurement light from the subject’s eye and the reference light via the optical scanner; an image forming circuit configured to form a tomographic image of the subject’s eye corresponding a first traveling direction of the measurement light deflected by the optical scanner, based on a detection result of the interference light obtained by the interference optical system; an intraocular distance calculator circuit configured to obtain an intraocular distance between predetermined sites of the subject’s eye based on the detection result of the interference light; an image correcting circuit configured to correct the tomographic image formed by the image forming circuit, based on the intraocular distance obtained by the intraocular distance calculator circuit; and a controller circuit configured to control at least the optical scanner, classified in G06T2207/10072.
II. Claims 14-17 are directed to an apparatus, comprising: an image forming circuit configured to form a tomographic image of a subject’s eye based on data acquired using optical coherence tomography, the optical coherence tomography using an optical scanner disposed at an optically substantially conjugate position with a first site of the subject’s eye; an intraocular distance calculator circuit configured to obtain an intraocular distance between predetermined sites of the subject’s eye based on the data; and an image correcting circuit configured to correct the tomographic image formed by the image forming circuit, based on the intraocular distance obtained by the intraocular distance calculator circuit, classified in A61B3/102.
Invention I and II are directed to related products and process. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed are different because invention I requires an optical scanner disposed at an optically substantially conjugate position with a first site of a subject’s eye; an interference optical system configured to split light from a light source into reference light and measurement light, to project the measurement light onto the subject’s eye via the optical scanner, and to detect interference light between returning light of the measurement light from the subject’s eye and the reference light via the optical scanner; an image forming circuit configured to form a tomographic image of the subject’s eye corresponding a first traveling direction of the measurement light deflected by the optical scanner, based on a detection result of the interference light obtained by the interference optical system; an intraocular distance calculator circuit configured to obtain an intraocular distance between predetermined sites of the subject’s eye based on the detection result of the interference light; an image correcting circuit configured to correct the tomographic image formed by the image forming circuit, based on the intraocular distance obtained by the intraocular distance calculator circuit; and a controller circuit configured to control at least the optical scanner. Invention II requires an image forming circuit configured to form a tomographic image of a subject’s eye based on data acquired using optical coherence tomography, the optical coherence tomography using an optical scanner disposed at an optically substantially conjugate position with a first site of the subject’s eye; an intraocular distance calculator circuit configured to obtain an intraocular distance between predetermined sites of the subject’s eye based on the data; and an image correcting circuit configured to correct the tomographic image formed by the image forming circuit, based on the intraocular distance obtained by the intraocular distance calculator circuit.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Searching for inventions I and II would require different classification and keyword searches.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1 .143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1 .48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE ZHAI/               Primary Examiner, Art Unit 2612